MEMORANDUM **
This is a petition for review from the denial of petitioner’s motion to reopen removal proceedings.
*677The Board of Immigration Appeals (“BIA”) did not abuse its discretion in denying petitioner’s motion to reopen as untimely and failing to comply with the requirements for a motion based on ineffective assistance of counsel. See 8 C.F.R. § 1003.2(c); Rodriguez-Lariz v. INS, 282 F.3d 1218, 1222 (9th Cir.2002) (BIA’s denial of a motion to reopen is reviewed for abuse of discretion).
Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.